Citation Nr: 0527920	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  00-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include a nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served in the Army National Guard and had active 
duty for training (ACDUTRA) from April 1962 to October 1962.  
He also had active duty service from July 1965 to July 1967.  
The veteran has been declared incompetent for VA purposes, 
and the appellant is his spouse and guardian.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  In July 2003, the Board 
remanded the case to the RO for additional development.  The 
case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The weight of the competent medical evidence as to 
whether the veteran's current residuals of a head injury, to 
include a nervous disorder are related to the 
in-service head trauma sustained during boxing matches is in 
relative equipoise.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
claimed residuals of a head injury, to include a nervous 
disorder, were incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the Board is granting the appellant's claim for 
service connection for residuals of a head injury, to include 
a nervous disorder.  Thus, with respect to this claim, the 
Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA of 2000.  
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision concerning this 
claim.

Notwithstanding, the appellant has been informed of the 
evidence needed to show her entitlement to service connection 
via the RO letters issued in January 2003, July 2003, and 
April 2005; the September 2000 statement of the case (SOC), 
the October 2002 and July 2003 Board decisions/remands, and 
the multiple supplemental statements of the case (SSOCs) 
issued from May 2002 to the present.  In addition, the RO 
letters issued in January 2003, July 2003, and April 2005, 
and the March 2002 and June 2005 SSOCs provided the appellant 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim.  By the informational letters above noted, the 
September 2000 SOC, the October 2002 and July 2003 Board 
decisions/remands, and the multiple SSOCs issued from May 
2002 to the present, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for certain chronic diseases, including 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, upon a review of the service medical records, 
the Board notes that a February 1967 notation indicates that 
the veteran sustained a rupture of the right tympanic 
membrane while boxing.

The post-service medical evidence includes a June 1969 VA 
examination report which notes the veteran had a history of 
ruptured right tympanic membrane in 1965 while involved in a 
boxing match.

A December 1990 VA examination report indicates that the 
veteran was operating psychotically and that the clinical 
picture at this time was strongly suggestive of organicity, 
probably due to the knock out he received in his last fight, 
although a review of the service medical records was 
necessary to complete the report.

In a sworn statement submitted by A.V.R. in December 1994, a 
fellow serviceman indicated that the veteran assisted boxing 
engagements at Fort Richardson on a regular basis.  On 
several occasions, his eyes were severely battered due to 
punches and also had multiple stitches to the head.  On one 
occasion, he was severely knocked down by his opponent and 
was bleeding from his eyes, nose and ears.  The veteran was 
taken to the infirmary in a stretcher.

A June 1996 VA examination report shows a diagnosis of 
allergic rhinosinusitis.  The veteran reported a history of a 
broken nose and ruptured right ear drum while boxing in the 
Army.

The evidence also includes copious records received from the 
Social Security Administration (SSA) which describe the 
treatment the veteran received over time for various health 
problems.  In addition, the evidence includes treatment 
records from the San Juan VA Medical Center (VAMC) dated from 
the 1970s to 2003, which also describe at length the 
treatment the veteran has received over time for various 
health problems.

The San Juan VAMC records include January 1991 notations 
revealing a diagnosis of personality disorder secondary to 
trauma.  The veteran was noted to have received multiple 
trauma to the head because he was a boxer in the past.  
January 1992 notations show the veteran had a history of head 
trauma.  April 1995 notations indicate the veteran had a 
history of boxing during service, and that he had boxer's 
dementia.  March 1996 notations show the veteran had symptoms 
compatible with boxer's dementia with mood swings.  And, 
October 1999 notations indicate the veteran was diagnosed 
with schizophrenia, paranoid type, and mood disorder 
(depressive) not otherwise specified.

A January 2001 VA fee basis examination report indicates the 
veteran was a boxer during his last two years in service.  He 
fought about 25 to 30 times, and was a champion in the 147 
and 156 pound levels.  Due to trauma on his head (punches), 
he developed a deviated nasal septum, a perforated right ear 
drum and rhinitis.  He also complained of headaches, 
forgetfulness, and vertigo.  He was always in an ill mood, 
had insomnia and was always isolated.  He also had suicidal 
ideation and frequent crying episodes with aggressiveness.  
At this time he had manifestations of organic brain syndrome 
(OBS) from his multiple traumas to the head while in active 
service (boxing).

A January 2003 VA examination report, again indicates the 
veteran is currently diagnosed with depressive disorder, not 
otherwise specified with psychotic features.  However, this 
examiner indicated that upon a review of the veteran's claims 
files and history, it was the examiner's opinion that there 
was no evidence of a mental disorder in service produced by a 
severe head trauma.  Also, there was no evidence of a mental 
disorder within one year of the veteran's discharge from 
service.  The veteran was found to have been successful and 
productive in his job for 29 years before he developed his 
first psychotic depressive episode in 1988, which can be 
established as the onset of the his mental disorder.  In sum, 
the veteran's mental disorder was not due to or the result of 
any in-service injury or event.

A February 2003 VA fee basis examination report notes the 
veteran is suffering from OBS that is secondary to the 
multiple punches he received as a boxer while on active duty 
in the U.S. Army.  And, a September 2003 VA fee basis 
examination report indicates that the veteran is presenting 
clear manifestations of major depression, severe, with 
psychotic features that is directly related and due to the 
OBS that he has.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the claimed residuals of a head 
injury, to include a nervous disorder, is warranted in this 
case.  The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
evidence shows the veteran engaged in boxing matches during 
his active service, and that some of the evidence shows the 
veteran presents clear manifestations of major depression, 
severe, with psychotic features that is directly related and 
due to organic brain syndrome from his multiple traumas to 
the head while in active service (boxing).  On the other 
hand, the January 2003 VA examination report clearly 
indicates that the veteran's diagnosed depressive disorder, 
not otherwise specified with psychotic features, is not due 
to or the result of any in-service injury or event.  As such, 
given the above described medical evidence, the Board finds 
that the evidence is in at least relative equipoise, and that 
the reasonable doubt rule applies to this case.  As 
previously indicated, when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the Board finds that the evidence is in relative 
equipoise as to whether the claimed residuals of a head 
injury, to include a nervous disorder, is related to the 
veteran's service.  Therefore, the veteran's claim of service 
connection for the residuals of a head injury, to include a 
nervous disorder, is granted.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for the residuals of a head injury, to 
include a nervous disorder, is granted.



                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


